      Case 6:19-cv-00097-JRH-CLR Document 43 Filed 08/23/21 Page 1 of 1




                           UNITED STATES DISTRICT COURT
                           SOUTHERN DISTRICT OF GEORGIA
                                 STATESBORO DIVISION



 LABARRION HARRIS.



                   Plaintiff,

 V.                                                       CV619-097


 BERNARD HILL and ANDREW
 MCFARLAND


                   Defendants.


                                         ORDER


       After a careful de novo review of the record in this case, the Court concurs with the

Magistrate Judge's Report and Recommendation (R&R) of July 30, 2021, doc. 41, to which

objections have been filed, doc. 42. Accordingly, the R&R is ADOP TED and Defendant Bernard

Hill's Motion to Dismiss is DENIED. Doc. 26.

       ORDER ENTERED at Augusta, Georgia, this ^3             of August, 2021.




                                          J. RANML^AEL. CT-r>EF JUDGE
                                          UNITED^TA'LES DISTRICT COURT
                                          SOUTHERN DISTRICT OF GEORGIA
